DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed November 24, 2020 (hereinafter “11/24/20 Amendment") has been entered, and fully considered.  In the 11/24/20 Amendment, claims 1 & 6-9 were amended.  Claims 5 & 10-29 were cancelled, and claims 30-34 were newly added.  Therefore, claims 1-4, 6-9, & 30-34 are now pending in the application.  
3.	The 11/24/20 Amendment has overcome the drawing objections, claim objections, and rejections under § 112(b) previously set forth in the Non-Final Office Action mailed 05/29/20 (“05/29/20 Action”). 
4.	New grounds of rejection under § 112(b) are set forth herein, necessitated by Applicant’s Amendment.
5.	The rejections under §§ 102-103 have been updated to address the new claim limitations, and maintained.  Applicant’s arguments are addressed below in the “Response to Arguments” section.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-9, & 30-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
8.	Claim 1 recites the limitation “proximal ends of inner and outer sleeves” in lines 7-8.  This recitation of “inner and outer sleeves” renders the claim indefinite, as it is not clear whether the recited “inner and outer sleeves” are intended to be the “inner electrically conductive sleeve” and the “outer electrically conductive sleeve,” respectively, previously recited in lines 3-4 of independent claim 1, or whether they are provided in addition to the inner and outer electrically conductive sleeves.  Clarification is required.        
9.	Claims 2-4, 6-9, & 30-34 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
10.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.       Claims 1-3, 8, & 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0301578 to Muniz-Medina et al. (“Muniz-Medina”).  
12.	Regarding claim 1, Muniz-Medina discloses a disposable bipolar RF probe for use in the presence of an electrically conductive fluid, said RF probe comprising:
a shaft [tube assembly (600), which includes outer insulating tube (626) - ¶[0112]; FIG. 28] including an inner electrically conductive sleeve [inner tube (620) - ¶’s [0112]-[0113]; FIG. 31; note that inner tube (620) is conductive - see ¶[0113] (“inner tube 620 and outer shaft 624 are constructed of conductive metal, such as stainless steel”)] having an exposed first polarity region at a proximal end thereof [inner tube (620) includes an exposed portion at proximal end (634) in bore (516) that is in electrical contact with arcuate inner leg (605) of spring contact (539), and inner tube (620) is disposed in electrical connection with electrode assembly (632) to provide a pathway for delivering electrical energy thereto - ¶’s [0113]-[0114], [0116]; FIGS. 28 & 31] and an outer electrically conductive sleeve [outer shaft (624) - ¶’s [0112]-[0113]; FIGS. 28 & 31; note that outer shaft (624) is conductive - see ¶[0113] (“inner tube 620 and outer shaft 624 are constructed of conductive metal, such as stainless steel”)] having an exposed second polarity region at a proximal end thereof [outer shaft (624) includes an exposed portion at proximal end (636) in bore (516) that is in electrical contact with arcuate inner leg (595) of spring contact (571), and a distal end (627) of outer shaft (624) is exposed to define a return electrode - ¶’s [0112], [0114], [0116]; FIG. 31] wherein the inner [(620)] and outer [(624)] electrically conductive sleeve are aligned along a longitudinal axis [inner tube (620) is disposed within outer shaft (624) – ¶[0112]; FIG. 31; as such, inner tube (620) and outer shaft (624) are arranged in a coaxial/concentric manner about the longitudinal axis of the instrument, and are therefore clearly aligned with the longitudinal axis of the instrument]; and
a proximal hub [hub assembly (500) - ¶’s [0105]-[0106]; FIG. 31] having a central passage [bore (516) - ¶[0106]; FIG. 31], wherein the proximal ends of inner [(620)] and outer [(624)] sleeves are received in the central passage [(516)] [see FIG. 31] and wherein the exposed first and second polarity regions are axially separated from each other by an annular space [with reference to the annotated excerpt FIG. 31 of Muniz-Medina provided below, the exposed first polarity region (the exposed portion of inner tube (620) in electrical contact with arcuate inner leg (605) of spring contact (539)) is separated from the exposed second polarity region (the exposed portion of outer shaft (624) in electrical contact with arcuate inner leg (595) of spring contact (571)) along the longitudinal axis of the instrument (axially) by an annular space, the annular space including at least the space “axially between the proximal end 636 of outer shaft 624 and support wall 544” (see ¶[0114]) which accommodates O-ring (638) - ¶[0114]; FIG. 31; it is additionally noted that the annular space also includes an open space that extends axially between O-ring (638) and the point at which the exposed portion of inner tube (620) makes contact with arcuate inner leg (605) (as clearly seen in FIG. 31)],

    PNG
    media_image1.png
    440
    644
    media_image1.png
    Greyscale

Annotated FIG. 31 of Muniz-Medina
wherein said annular space has a longitudinal length and a radial dimension [as noted above, the annular space includes the space that accommodates O-ring (638) – therefore it has a length and a radial dimension] selected to inhibit intrusion of the electrically conductive fluid into the annular space and to limit current flow between said exposed first and second polarity regions in the presence of conductive fluid during use [as broadly as claimed, it is the Examiner’s position that the fact that O-ring (638) exists (or is provided) in the space means that the dimensions of this portion of the space were “selected” (or designed) to accommodate (or Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in a claim, then it meets the claim.  In the instant case, the device of Muniz-Medina is capable of being used in the presence of conductive fluid (note also that conduit (621) of inner tube (620) may be used to remove surgical debris or fluids - ¶’s [0112], [0118]; FIG. 31; see also ¶[0005]), and O-ring (638), which is disposed between the exposed regions (see ¶[0114]; FIG 31), would serve to inhibit intrusion of any electrically conductive fluid into the annular space, as well as to limit current flow between said exposed first and second polarity regions in the presence of conductive fluid during use].
13.       Regarding claim 2, Muniz-Medina further discloses wherein the inner and outer electrically conductive sleeves are configured to couple RF current flow to respective first and second opposing polarity electrodes in a working end of the probe [inner tube (620) includes an exposed proximal end (634) in bore (516) in electrical contact with arcuate inner leg (605) of spring contact (539), and inner tube (620) is disposed in electrical connection with electrode assembly (632) to provide a pathway for delivering electrical energy thereto - ¶’s [0113]-[0114], [0116]; FIGS. 28 & 31; while outer shaft (624) includes an exposed proximal end (636) in bore (516) in electrical contact with arcuate inner leg (595) of spring contact (571), and a distal end (627) of outer shaft (624) is exposed to define a return electrode - ¶’s [0112], [0114], [0116]; FIG. 31]. 
14.       Regarding claim 3, Muniz-Medina further discloses wherein said intrusion of conductive fluid is limited sufficiently so that RF current flow to the working end is unimpeded [Muniz-Medina satisfies this claim limitation in that it comprises the same structure as the claimed 
15.	Regarding claim 8, Muniz-Medina further discloses wherein the proximal hub [hub assembly (500)] is adapted for detachable coupling to a handle [handpiece (11) - ¶[0116]] carrying first and second electrical contacts for coupling RF current through the proximal hub to said inner and outer electrically conductive sleeves [(620), (624)] [see ¶[0116]]. 
16.	Regarding claim 34, Muniz-Medina further discloses wherein the annular space is open between the first and second exposed polarity regions [as noted above, the annular space exists between the exposed first polarity region (the exposed portion of inner tube (620) in electrical contact with arcuate inner leg (605) of spring contact (539)) and the exposed second polarity region (the exposed portion of outer shaft (624) in electrical contact with arcuate inner leg (595) of spring contact (571)) along the longitudinal axis of the instrument.  In addition to including a space which accommodates O-ring (638), the annular space also includes an open space that extends axially between O-ring (638) and the point at which the exposed portion of inner tube (620) makes contact with arcuate inner leg (605) (as clearly seen in FIG. 31)].  

Claim Rejections - 35 USC § 103
17.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.       The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.       Claims 6, 7, & 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Muniz-Medina.   
20.	Regarding claims 6, 30, & 32, Muniz-Medina discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.   
While Muniz-Medina discloses the annular space having a longitudinal length and a radial dimension (as set forth in the rejection of claim 1 above), Muniz-Medina does not discuss specific dimensions of this annular space, and therefore fails to disclose wherein the longitudinal length is at least 0.5 inch (claim 6), at least 0.6 inch (claim 30), or at least 0.8 inch (claim 32).
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Muniz-Medina such that the longitudinal length is at least 0.5 inch, at least 0.6 inch, or at least 0.8 inch, since the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, the only difference between Muniz-Medina and the claimed device is the recitation of the claimed dimensions of the longitudinal length.  However, a device having the claimed relative dimensions would not perform differently than the prior art device of Muniz-Medina as the exposed first and second polarity regions in Muniz-Medina are axially spaced apart from each other by an annular space having a longitudinal length, and which space includes an O-ring 
21.	Regarding claims 7, 31, & 33, Muniz-Medina teaches all of the limitations of claim 6 (from which claim 7 depends) and claim 30 (from which claims 31 & 33 each depend) for the reasons set forth in detail (above) in the Office Action.   
While Muniz-Medina discloses the annular space having a longitudinal length and a radial dimension (as set forth in the rejection of claim 1 above), Muniz-Medina does not discuss specific dimensions of this annular space, and therefore fails to teach wherein the radial dimension is less than 0.010 inch (claim 7), less than 0.004 inch (claim 31), or less than 0.002 inch (claim 33).  
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Muniz-Medina such that the radial dimension is less than 0.010 inch, less than 0.004 inch, or less than 0.002 inch, since the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, the only difference between Muniz-Medina and the claimed device is the recitation of the claimed dimensions of the radial dimension.  However, a device having the claimed relative dimensions would not perform differently than the prior art device of Muniz-Medina as the exposed first and second polarity regions in Muniz-Medina are axially spaced apart from each other by an annular space having a radial dimension, and which space includes an O-ring (638) [FIG. 31] which would serve to inhibit intrusion of any electrically conductive fluid into the . 

22.       Claims 1, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0100567 to Edwards et al. (“Edwards”) in view of Muniz-Medina.   
23.       Regarding claims 1 & 4, Edwards teaches a disposable bipolar RF probe for use in the presence of an electrically conductive fluid, said RF probe comprising:
(claim 1): a shaft [surgical instrument (8) - ¶’s [0048]-[0049]; FIGS. 1 & 3] including an inner electrically conductive sleeve [inner tube (9) - ¶’s [0049], [0053], [0071]; FIGS. 2-3]... and an outer electrically conductive sleeve [outer tube (10) - ¶’s [0049], [0051], [0052], [0065], [0066]; FIGS. 2-3]… wherein the inner and outer electrically conductive sleeve are aligned along a longitudinal axis [inner tube (9) and outer tube (10) are arranged in a coaxial/concentric manner about the longitudinal axis (“LA” – FIG. 4) of the instrument, and are therefore clearly aligned with the longitudinal axis of the instrument - ¶’s [0049]-[0051]; FIGS. 2-4]; and
(claim 4): wherein at least a portion of the inner electrically conductive sleeve [inner tube (9)] is rotationally disposed in a bore of the outer electrically conductive sleeve [outer tube (10)] [see, e.g., ¶’s [0050], [0051], [0053]].
Edwards teaches inner and outer tube hubs [(13), (15)] that couple the inner and outer tubes [(9), (10)], respectively, to the handpiece (2) [see ¶[0050]; FIG. 3], and that each hub has a central passage (see FIG. 3).  Edwards further teaches that energy is applied to inner tube (9) inside the handpiece [see ¶[0071]], and that various connection arrangements are possible for providing energy to outer tube (10) through hub (15) located in the handpiece (2) [see ¶[0066]].  
Edwards further teaches that the device is used in the presence of fluid [e.g., ¶’s [0048]-[0049]].
Edwards does not, however, explicitly teach the following limitations of claim 1:
of the inner electrically conductive sleeve),  
…an exposed second polarity region at a proximal end (of the outer electrically conductive sleeve); and
a proximal hub having a central passage, wherein the proximal ends of inner and outer sleeves are received in the central passage and wherein the exposed first and second polarity
regions are axially separated from each other by an annular space; 
wherein said annular space has a longitudinal length and a radial dimension selected to inhibit intrusion of the electrically conductive fluid into the annular space and to limit current flow between said exposed first and second polarity regions in the presence of conductive fluid during use.
Muniz-Medina, in a in a similar field of endeavor, teaches a surgical tool arrangement having a handpiece which is capable of accepting and operating a number of different surgical tools or instruments adapted for use with the handpiece, each having one or multiple functions [Abstract].  Particularly, Muniz-Medina teaches use with a shaver cutter instrument (14) which includes a cutting element (305) that rotates relative to an outer tube (472) to sever patient tissue  [see, e.g., ¶’s [0100]-[0104]; FIG. 27], as well as use with an electrosurgical instrument or probe (15) [e.g., FIGS. 28-31].  Muniz-Medina further teaches that other types of surgical instruments can be used with the universal handpiece in addition to those described therein [¶[0119]].  
            In one embodiment, Muniz-Medina teaches inner and outer electrically conductive sleeves [inner tube (620) and outer shaft (624) - ¶’s [0112]-[0113]; FIGS. 28 & 31], and an electrical connection arrangement/configuration for providing energy to both inner shaft (620) and outer shaft (624).  Particularly, the electrical connection arrangement/configuration comprises:      
exposed portion at proximal end (634) in bore (516) that is in electrical contact with arcuate inner leg (605) of spring contact (539), and inner tube (620) is disposed in electrical connection with electrode assembly (632) to provide a pathway for delivering electrical energy thereto - ¶’s [0113]-[0114], [0116]; FIGS. 28 & 31] and an outer electrically conductive sleeve [outer shaft (624) - ¶’s [0112]-[0113]; FIGS. 28 & 31] having an exposed second polarity region at a proximal end thereof [outer shaft (624) includes an exposed portion at proximal end (636) in bore (516) that is in electrical contact with arcuate inner leg (595) of spring contact (571), and a distal end (627) of outer shaft (624) is exposed to define a return electrode - ¶’s [0112], [0114], [0116]; FIG. 31] wherein the inner [(620)] and outer [(624)] electrically conductive sleeve are aligned along a longitudinal axis [¶[0112]; FIG. 31]; and
a proximal hub [hub assembly (500) - ¶’s [0105]-[0106]; FIG. 31] having a central passage [bore (516) - ¶[0106]; FIG. 31], wherein the proximal ends of inner [(620)] and outer [(624)] sleeves are received in the central passage [(516)] [see FIG. 31] and wherein the exposed first and second polarity regions are axially separated from each other by an annular space [with reference to the annotated excerpt FIG. 31 of Muniz-Medina provided herein (above), the exposed first polarity region (the exposed portion of inner tube (620) in electrical contact with arcuate inner leg (605) of spring contact (539)) is separated from the exposed second polarity region (the exposed portion of outer shaft (624) in electrical contact with arcuate inner leg (595) of spring contact (571)) along the longitudinal axis of the instrument (axially) by an annular space, the annular space including at least the space “axially between the proximal end 636 of outer shaft 624 and support wall 544” (see ¶[0114]) which accommodates O-ring (638) - ¶[0114]; FIG. 31; it is additionally noted that the annular space also includes an open space that extends axially between O-ring (638) and the point at which the exposed portion of inner tube (620) makes contact with arcuate inner leg (605) (as clearly seen in FIG. 31)],
Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in a claim, then it meets the claim.  In the instant case, the device of Muniz-Medina is capable of being used in the presence of conductive fluid (note also that conduit (621) of inner tube (620) may be used to remove surgical debris or fluids - ¶’s [0112], [0118]; FIG. 31; see also ¶[0005]), and O-ring (638), which is disposed between the exposed regions (see ¶[0114]; FIG 31), would serve to inhibit intrusion of any electrically conductive fluid into the annular space, as well as to limit current flow between said exposed first and second polarity regions in the presence of conductive fluid during use].
In view of the teachings in Edwards that energy is applied to inner tube (9) inside the handpiece [see ¶[0071]], and that various connection arrangements are possible for providing energy to outer tube (10) through hub (15) located in the handpiece (2) [see ¶[0066]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Edwards to utilize any known electrical connection arrangement/configuration for providing energy to the inner and outer tubes [(9), (10)] thereof, including one with an exposed first polarity region at a proximal end (of the inner electrically conductive sleeve), an exposed second polarity region at a proximal end (of the outer electrically conductive sleeve), and a proximal hub having a central passage, wherein the proximal ends of inner and outer sleeves are received in the central passage and wherein the exposed first and second polarity regions are axially separated from each other by an annular space, wherein said annular space has a longitudinal length and a radial dimension selected to inhibit intrusion of the electrically conductive fluid into the annular space and to limit current flow between said exposed first and second polarity regions in the presence of conductive fluid during use, as taught by Muniz-Medina, since such a modification amounts merely to the substitution of one known connection arrangement/configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
24.	Regarding claim 9, the combination of Edwards and Muniz-Medina teaches a system comprising:
the disposable bipolar RF probe of claim 1 [see the rejection of claim 1 under § 103 over the combination of Edwards and Muniz-Medina (above) which is incorporated herein].
Edwards further teaches a handle [handpiece (2) - ¶’s [0048], [0050], [0051]; FIGS. 1, 3], wherein the handle includes a motor drive unit [¶’s [0002], [0071]] for rotating the outer electrically conductive sleeve [¶’s [0050], [0051], [0053], [0073], [0074]] when the disposable bipolar RF probe is coupled to the handle.

Response to Arguments
25.	New grounds of rejection under § 112(b) are set forth herein, necessitated by Applicant’s Amendment.
26.	Applicant's arguments filed 11/24/20 have been fully considered but they are not persuasive.  Particularly, Applicant argues that the claim limitation in independent claim 1 of “wherein said annular space (separating the exposed first and second polarity regions) has a .  
	Particularly, as noted in the body of the rejections above, inner tube (620) of Muniz-Medina includes an exposed polarity region [the portion at proximal end (634) in bore (516) that is in electrical contact with arcuate inner leg (605) of spring contact (539) – FIG. 31], and outer shaft (624) also includes an exposed polarity region [the portion at proximal end (636) in bore (516) that is in electrical contact with arcuate inner leg (595) of spring contact (571) – FIG. 31].  
As shown in FIG. 31, the exposed first and second polarity regions are separated from each other along the longitudinal axis of the instrument (axially) by an annular space, which includes at least the space between the proximal end (636) of outer shaft (624) and support wall (544) that accommodates O-ring (638) [see ¶[0114]; & FIG. 31].  
Because this portion of the space accommodates O-ring (638), it clearly has a length and a radial dimension [it is additionally noted that the annular space also includes an open space that extends axially between O-ring (638) and the point at which the exposed portion of inner tube (620) makes contact with arcuate inner leg (605) (as clearly seen in FIG. 31) – this open space also having a length and a radial dimension)]. 
Further, because O-ring (638) is provided in a portion of the annular space, it is the Examiner’s position that the dimensions of this portion of the space were, as broadly as claimed, “selected” (or designed) to accommodate (or house) O-ring (638).  
  The device of Muniz-Medina is capable of being used in the presence of conductive fluid (note also that conduit (621) of inner tube (620) may be used to remove surgical debris or see also ¶[0005]).  Additionally, O-ring (638), which is disposed between the exposed regions (see ¶[0114]; FIG 31), would serve to inhibit intrusion of any electrically conductive fluid into the annular space, as well as to limit current flow between said exposed first and second polarity regions in the presence of conductive fluid during use. Again, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in a claim, then it meets the claim.  
Finally, Applicant’s argument that the presence of the O-ring in Muniz-Medina somehow “teaches away from the present invention” [11/24/20 Amendment, pgs. 7-8, emphasis added] is not relevant, at least for the anticipation rejection under § 102.  That Muniz-Medina discloses more than what is required by independent claim 1 does not negate the fact that Muniz-Medina still discloses all of the limitations of claim 1 as currently pending.   
Accordingly, the rejections of independent claim 1 under §§ 102-103 are maintained.    

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

                                                                                                                                                                                                       


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794